Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 USC 103(a) as being unpatentable over Perez-Ramirez US 2018/0095160 (henceforth “PR”).  

      As to claim 21, PR teaches a method of performing dynamic frequency selection (DFS) by a wireless device (see [0022, 0020] which teaches DFS in wireless device), comprising:
receiving, by the device, a burst of signal pulses on a DFS channel (see fig.2b), the burst of received signal pulses having a non-uniform pulse width and a non-uniform pulse repetition interval (esp. c.f. fig.2b-2c, which shows non-uniform width and interval);
processing the burst of received signal pulses to generate calibrated PRI values (esp. c.f. [0021] which teaches signal processing; N.B., no specific “calibrated” value is specified so the act of processing the signal is deemed to inherently “calibrate” the value; further, figs.8-11 show at least a calibration and correcting of the PRI and PW signal values);
 correcting the burst of received signal pulses based on the calibrated PRI values to generate a burst of reconstructed signal pulses by adjusting at least one of the non-uniform PW or non-uniform PRI of the received signal pulses (N.B., no specific “non uniform” requisite degree is specified so essentially any width and interval value suffices—in this case, esp. c.f. figs.8 and 10, which show “none uniform” PW and PRI values);
 and detecting a radar signal based on the burst of reconstructed signal pulses (see abstract and fig.7).
PR doesn’t expressly teach the wireless device is a WLAN device.
However, PR does teach the wireless communication network (see [0020]). WLAN is a routine type of wireless communication network.
It would be obvious for a skilled artisan to modify PR reference by making PR’s wireless communication network a WLAN because WLAN is a common wireless network adapted to a variety of circuit and wireless communication device applications such as that intended for PR, see PR [0019-0020].

     As to claim 22, PR teaches the method of claim 21, wherein the calibrated PRI values comprise:
an estimated PRI (see figs.7-8) of the radar signal as transmitted by a radar; and an estimated delay (see fig.8, the time between the signal pulses is processed) between a plurality of partial signal pulses broken from a single signal pulse of the radar signal as transmitted by the radar (also see fig.9, which shows time-frequency).

     As to claim 29, PR teaches the method of claim 21, wherein correcting the burst of received signal pulses based on the calibrated PRI values comprises:
correcting a subset of the received signal pulses in the burst based on the calibrated PRI values to generate the burst of reconstructed signal pulses (esp. c.f. figs.8 and 10, which show PW and PRI values are processed).

     As to claim 30, PR teaches a wireless network device (see [0022, 0020] which teaches DFS in wireless network device), comprising:
a wireless network interface configured to operate the wireless network device on a DFS channel (see [0022, 0020] which teaches DFS in wireless network device); and
a processing device (fig.7) configured to:
 receive a burst of signal pulses on a DFS channel (see fig.2b), the burst of received signal pulses having a non-uniform pulse width and a non-uniform pulse repetition interval (esp. c.f. fig.2b-2c, which shows non-uniform width and interval);
process the burst of received signal pulses to generate calibrated PRI values (esp. c.f. [0021] which teaches signal processing; N.B., no specific “calibrated” value is specified so the act of processing the signal is deemed to inherently “calibrate” the value; further, figs.8-11 show at least a calibration and correcting of the PRI and PW signal values);
 correct the burst of received signal pulses based on the calibrated PRI values to generate a burst of reconstructed signal pulses by adjusting the non-uniform PW or non-uniform PRI of received signal pulses (N.B., no specific “non uniform” requisite degree is specified so essentially any width and interval value suffices—in this case, esp. c.f. figs.8 and 10, which show “none uniform” PW and PRI values);
 and detect a radar signal based on the burst of reconstructed signal pulses (see abstract and fig.7).
PR doesn’t expressly teach the wireless network device/interface is a WLAN.
However, PR does teach the wireless communication network (see [0020]). WLAN is a routine type of wireless communication network.
It would be obvious for a skilled artisan to modify PR reference by making PR’s wireless communication network a WLAN because WLAN is a common wireless network adapted to a variety of circuit and wireless communication device applications such as that intended for PR, see PR [0019-0020].

     As to claim 31, PR teaches the WLAN device of claim 30, wherein the calibrated PRI values comprise: an estimated PRI (see figs.7-8) of the radar signal as transmitted by a radar; and an estimated delay (see fig.8, the time between the signal pulses is processed) between a plurality of partial signal pulses broken from a single signal pulse of the radar signal as transmitted by the radar (also see fig.9, which shows time-frequency).

     As to claim 38, PR teaches the device of claim 30 wherein the processing device configured to correct the burst of received signal pulses based on the calibrated PRI values comprises the processing device configured to (see claim 30 rejection above): correct subset of received signal pulses in the burst based on the calibrated PRI values to generate the burst of reconstructed signal pulses (esp. c.f. figs.8 and 10, which show “more uniform” PW and PRI values are processed).

     As to claim 39, PR teaches a communication device (see [0022, 0020] which teaches DFS in wireless network communication device), comprising:
one or more antennas (see [0038]); and
a processing device (fig.7) connected to the antenna configured to:
 receive a burst of signal pulses on a DFS channel (see fig.2b), the burst of received signal pulses having a non-uniform pulse width and a non-uniform pulse repetition interval (esp. c.f. fig.2b-2c, which shows non-uniform width and interval);
process the burst of received signal pulses to generate calibrated PRI values (esp. c.f. [0021] which teaches signal processing; N.B., no specific “calibrated” value is specified so the act of processing the signal is deemed to inherently “calibrate” the value; further, figs.8-11 show at least a calibration and correcting of the PRI and PW signal values);
 correct the burst of received signal pulses based on the calibrated PRI values to generate a burst of reconstructed signal pulses by adjusting non-uniform pw/pri of received signal pulses (N.B., no specific “non uniform” requisite degree is specified so essentially any width and interval value suffices—in this case, esp. c.f. figs.8 and 10, which show “non uniform” PW and PRI values);
 and detect a radar signal based on the burst of reconstructed signal pulses (see abstract and fig.7).

     As to claim 40, PR teaches the communication device of claim 39, wherein the calibrated PRI values comprise: an estimated PRI (see figs.7-8) of the radar signal as transmitted by a radar; and an estimated delay (see fig.8, the time between the signal pulses is processed) between a plurality of partial signal pulses broken from a single signal pulse of the radar signal as transmitted by the radar (also see fig.9, which shows time-frequency).

Claim Objections
     Claims 23-28 and 32-37 are objected to for depending on rejected base claims but would otherwise be allowable. The specific dynamics of modulating the time delta between two consecutively received signals and the mechanics of adding/combining pulses as recited in these claims are not considered by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646